DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that a first spindle assembly includes a rod-end joint and a second spindle assembly includes a rod-end joint.  It is unclear whether the rod-end joint of the second spindle assembly is the same or a different rod-end joint than the rod-end joint of the first spindle assembly.
Claims 16 and 21 recite “the rod-end joint coupling”.  It is unclear whether there is only one rod-end joint coupling or a specific rod-end joint coupling for each spindle assembly.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2012/0319336 (Yamada).
Regarding claims 24-25 and 28, Yamada discloses a method for a leading-edge steering system for an off-road vehicle, comprising: mounting a steering gear 87 to a chassis of the vehicle (See (figs 17-18); coupling first and second steering rods 88 with
 the steering gear 87; and joining the first and second steering rods to a leading-edge portion of the first and second spindle assemblies 91, respectively and wherein joining the first and second steering rods includes coupling the first and second spindle assemblies with a front suspension. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2012/0319336 (Yamada) in view of US Pub 2014/0230602 (Shirley).
Regarding claim 13, Yamada discloses a leading-edge steering system for an off-road vehicle, the steering system comprising: a first steering rod and second steering rods 88 coupled with a steering gear (Figs 15-18 and Para [0092]) and first and second spindle assemblies 91 (one on each side of the vehicle) coupled with the first and second steering rods, respectively (See Figs 16 and 18).  Yamada does not specifically disclose that each of the first and second spindle assembly include a rod-end joint.  However, Shirley shows a leading-edge steering system (See Fig 2 at 20) where the spindle assembly includes a rod-end joint. (at 21 in Fig 4, also see Para [0011]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rod-end joint between the spindle assemblies and steering rods in order to provide movement of the steering rod relative to the spindle and wheel.
Regarding claims 14-15 and 19-20, the combination of Yamada and Shirley disclose that the first spindle assembly includes a leading-edge portion configured to be joined with the first steering rod, and that each the leading-edge portions are disposed forward of portions of the respective first and second spindle assemblies that are coupled with a front suspension. (See Fig 2 and 4 of Shirley and Fig 18 in Yamada).
Regarding claims 16 and 21, the configuration of the ball joint of the rod-end joint coupling as disclosed in Shirley is configured to cause controlled horizontal rotation of the first and second spindle assemblies. (See Shirley at Para [0019]).
Regarding claims 17 and 22, since both references of Yamada and Shirley disclose that the leading-edge portion is forward of the drive axle, the configuration would also function similarly to minimized leverage of a front wheel and the steering rods to eliminate bump steer.
Regarding claims 18 and 23, the combination of Yamada and Shirley shows the ball joints (as disclosed in Shirley) of the rod-end joints and the leading-edge portions of the spindle assemblies which would functional similarly to contribute to conduct tensile forces from a front wheel to the first and second steering rods.  
Allowable Subject Matter
Claims 26-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Although no argument was given for claim 24, the amendment to claim 24 that recites that the first steering rod and second steering rod are joined to the first and second spindle assembly, respectively, does not overcome the rejection.  All components of the off-road vehicle are joined to each other.  Even if the claim was amended to recite “joining the first (second) steering rod directly to…”, this would probably result in a 103 rejection since Shirley discloses that the steering rod is directly joined to the respective spindle assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616